DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both the physician and patient.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numerals 20 and 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingle (U.S. PGPub. No. 20090326526) in view of Balachandran (U.S. PGPub. No. 20150223729).
Regarding claim 1, Ingle teaches:
A method, comprising: receiving…signals…on an expandable 5balloon that is fitted at a distal end of a shaft for engaging a lumen of an organ to occlude the lumen; (Para. 0006, 0046)
based on the received…signals, calculating a change in one or more [measurements] of the balloon between (i) a first configuration in which the balloon is inflated but 10not engaged in the lumen, (Para. 0053, 0071)
and (ii) a second configuration in which the balloon is inflated and engaged in the lumen; (Para. 0053, 0071)
using the calculated change, estimating a degree to which the balloon occludes the lumen; (Para. 0053, 0071; range indicates desired degree of occlusion and assure satisfactory pressure difference)
and presenting the estimated degree of occlusion to a 15user. (Para. 0071)
Ingle does not explicitly disclose the calculated signals being position signals. 
In related expandable catheter art, Balachandran teaches: receiving position signals that are indicative of positions (Para. 0064, 0067; the calculation of the sensor electrodes to drive electrodes to determine the dimensions read as position signals) of multiple electrodes disposed on an expandable 5balloon that is fitted at a distal end of a shaft (Para. 0061; Fig. 3, drive electrodes B1-B4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure signal of Ingle with position/dimension signals of Balachandran in order to assess the dimensions of the balloon during a procedure (Balachandran, Para. 0005-0006). 
Regarding claims 2 and 10, the Ingle/Balachandran combination teaches:
The method according to claim 1, (described above)
The system according to claim 9, (described below)
wherein estimating the degree comprises deriving a Balloon Inflation Index (BII) from the calculated change in the [measurement], (Ingle, Para. 0053-0054, 0059)
and estimating the degree to which the balloon occludes the 20lumen based on the BII. (Ingle, Para. 0053-0054, 0059)
Read as broadly as claimed, the Balloon Inflation Index (BII) can be read as any equation comparing balloon occlusion, such as the comparison of pressure by Ingle to determine appropriate occlusion. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure signal of Ingle with position/dimension signals of Balachandran in order to assess the dimensions of the balloon during a procedure (Balachandran, Para. 0005-0006). 
Regarding claims 3 and 11, the Ingle/Balachandran combination teaches the method according to claim 1 (described above) and the system according to claim 9 (below). Balachandran further teaches measuring the diameter/radii (Balachandran, Para. 0074). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingle based on the teachings of Balachandran to incorporate calculating a change in a radius of the balloon in order to assess the dimensions of the balloon during a procedure (Balachandran, Para. 0005-0006). 
Regarding claims 4 and 12, the Ingle/Balachandran combination teaches:
The method according to claim 3 (described above)
The system according to claim 9, (described below)
wherein calculating 25the change in the radius of the balloon comprises: measuring positions of ablation electrodes disposed over the expandable balloon using Active Current Location (ACL); (Balachandran, Para. 0074; read as broadly as claimed, the active current location read as any method using current to determine location, Balachandran measures the distance between two electrode positions via energy)
best fitting a circle to the measured positions; (Balachandran, Para. 0069)
and  30calculating a radius of the best fitted circle. (Balachandran, Para. 0069, 0074)
Balachandran further teaches determining the best-fit estimate of for balloon/anatomical feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingle based on the teachings of Balachandran to incorporate calculating the radius and diameter dimensions in order to predict additional geometry details for the irregular geometry of the valve annulus (Balachandran, Para. 0074).  
Regarding claims 5 and 13, the Ingle/Balachandran combination teaches:
The method according to claim 1, (described above)
The system according to claim 9, (described below)
wherein receiving the…signals comprises receiving additional position signals from one or more position sensors disposed on the distal end of the shaft, (Ingle, Para. 0047; Fig. 4, sensor 162)
and wherein calculating the change 5in dimensions comprises calculating a change in a length of the balloon along a longitudinal axis of the balloon based on the additional position signals. (Balachandran, Para. 0052)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Ingle based on the teachings of Balachandran to incorporate calculating the length of the balloon and receiving a position signal from the distal end of the shaft in order to determine the geometry of the balloon (Balachandran, Para. 0090).
Regarding claims 6 and 14, the Ingle/Balachandran combination teaches:
The method according to claim 1 (described above) 
The system according to claim 9 (described below)
wherein estimating the degree to which the balloon occludes the lumen 10comprises numerically grading the degree. (Ingle, Para. 0056; graph read as numerically grading)
Ingle further teaches wherein estimating the degree to which the balloon occludes the 
Regarding claims 7 and 15, the Ingle/Balachandran combination teaches:
The method according to claim 1 (described above)
The system according to claim 9 (described above)
wherein estimating the degree to which the balloon occludes the lumen comprises textually grading the degree. (Ingle, Para. 0056; Fig. 6 show a graph with textual gradings – seal, no seal)
Regarding claims 8 and 16, the Ingle/Balachandran combination teaches:
The method according to claim 1 (described above)
The system according to claim 9 (described below)
wherein the lumen 15comprises an ostium of a pulmonary vein (PV). (Ingle, Para. 0018)
Regarding claim 9, Ingle teaches:
A system, comprising: an interface, configured to receive position signals that are indicative of positions of multiple electrodes disposed on an expandable balloon that is fitted at a distal 20end of a shaft for engaging a lumen of an organ to occlude the lumen; (Para. 0006, 0046)
and a processor, which is configured to: based on the received…signals, calculate a change in one or more [measurements] of the balloon;  25 (Para. 0053-0054, 0071)
using the calculated change in [measurements], estimate a degree to which the balloon occludes the lumen; (Para. 0053, 0071; range indicates desired degree of occlusion and assure satisfactory pressure difference)
and present the estimated degree of occlusion to a user. (Para. 0071)
Ingle does not explicitly disclose the calculated signals being position signals. 
In related expandable catheter art, Balachandran teaches: receiving position signals that are indicative of positions (Para. 0064, 0067; the calculation of the sensor electrodes to drive electrodes to determine the dimensions read as position signals) of multiple electrodes disposed on an expandable 5balloon that is fitted at a distal end of a shaft (Para. 0061; Fig. 3, drive electrodes B1-B4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the pressure signal of Ingle with position/dimension signals of Balachandran in order to assess the dimensions of the balloon during a procedure (Balachandran, Para. 0005-0006). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794